Citation Nr: 0824718	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  01-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael J. Rudicell, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to July 
1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In a November 2006 decision, the Board denied the veteran's 
claim seeking entitlement to service connection for bladder 
cancer as a result of exposure to ionizing radiation.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a March 2008 
decision granted a Joint Motion for remand and remanded the 
case to the Board for compliance with the Joint Motion.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required.


REMAND

In March 2006, Dr [], of VA's Office of the Chief Public 
Health and Environmental Hazards determined that the 
veteran's maximum estimated exposure to ionizing radiation 
was 0.700 REM or less while he served as a security guard at 
atomic testing facilities in New Mexico in 1946.  The 
physician concluded that it is "unlikely" that occupational 
exposure to ionizing radiation caused bladder cancer.  Based 
on this assessment, in March 2006, VA's Director, 
Compensation and Pension Service, determined that there is 
"no reasonable possibility" that the veteran's bladder 
cancer can be attributed to exposure to ionizing radiation 
during active service.  

The veteran has provided credible evidence that suggests that 
his exposure to ionizing radiation might have been 17 times 
higher than that estimated by VA, that is, he might have 
absorbed up to 12.3 REM of ionizing radiation due to an 
accident that occurred at the research laboratory.  Military 
records do not corroborate his presence in the building that 
housed the radiation accident; however, under 38 C.F.R. 
§ 3.311(a)(4)(i), if military records do not establish 
presence at or absence from a "site" at which exposure to 
radiation is claimed to have occurred, then VA must simply 
concede the veteran's presence there.  

In this regard, 12.3 REM represents a material difference 
from the lower value of 0.700 REM used by VA in its negative 
nexus opinion.  38 C.F.R. § 3.311 (a) (3) (i).  VA regulation 
provides that where the veteran has presented evidence of a 
material difference in exposure levels, an independent expert 
may be employed to reconcile the difference.  See 38 C.F.R. 
§ 3.311 (a) (3).  Alternatively, VA regulation also provides 
that where a range of possible doses are presented, VA should 
obtain a nexus opinion based on the maximum dose level within 
that range.  38 C.F.R. § 3.311 (a).  Thus, assuming that the 
12.3 dose estimate is competent, VA should obtain a medical 
opinion based on 12.3 REM exposure estimate.  

In order to afford the veteran every consideration, it would 
be helpful if VA's Under Secretary for Benefits would again 
review the case under 38 C.F.R. § 3.311(c) and consider 
whether it is at least as likely as not (50 percent or 
greater probability) that 12.3 REM exposure to ionizing 
radiation in 1946 at age 21 caused bladder cancer to appear 
in 1988.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the case to 
VA's Under Secretary for Benefits 
pursuant to 38 C.F.R. § 3.311(c) to 
consider whether sound scientific and 
medical evidence supports the conclusion 
that, based on exposure of 12.3 REM or 
less at age 21, it is at least as likely 
as not that the veteran's bladder cancer 
that appeared in 1988 resulted from 
exposure to ionizing radiation during 
active service.  

2.  After completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
bladder cancer, to include as due to 
exposure to ionizing radiation.  If the 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.  The veteran 
may be re-examined, if necessary.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the appellant's claims.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  If 
further VA examination is scheduled, the appellant is advised 
that failure to cooperate by reporting for examination 
without good cause may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


